Citation Nr: 1014860	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  05-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by memory errors/loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran retired from active military service in October 
2003 with slightly over 20 years of active duty.  He had 
active duty from April 1979 to August 1980, and from January 
1985 to October 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
Appellant if further action is required.


REMAND

In August 2008, the Board remanded the claim of entitlement 
to service connection for memory errors/loss for development, 
to include a VA examination to determine the etiology of any 
currently diagnosed disorder manifested by memory 
errors/loss, and, if so, whether such disorder was of service 
origin.  Although the Veteran was scheduled for a VA 
examination in November 2009, he failed to report.  The 
claims file clearly reflects that his address changed about 
the time of the 2009 evaluation.  The Veteran has submitted 
statements in early 2010 to the effect that he still wishes 
to be examined but at the Jackson, Ms., RO, as he now lives 
nearby.  38 U.S.C.A. § 5103A (d)(1) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159(c)(4) (2009) (VA has an affirmative duty to 
obtain an examination of the claimant at Department health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

To afford the Veteran every opportunity to submit supportive 
evidence as to this claim, it is the Board's conclusion that 
he will be afforded additional opportunity to appear for a VA 
examination as to the claim of service connection for memory 
errors/loss. 

For clarity, the following historical facts are repeated from 
the previous Board REMAND decision in August 2008.

It is noted that the Veteran reported memory errors in 2003, 
shortly before service separation, since his return from 
Southwest Asia.  His memory errors included subjective 
complaints of occasional metal lapses.  For example, he 
described episodes where he forgot to fill out the correct 
date on forms.  The examiner noted memory problems with no 
sign of depression.  

Post service VA records reflect that the Veteran continued to 
report memory problems.  He was described, however, upon VA 
general medical examination report in May 2004 and upon 
gastrointestinal examination in August 2005 as alert and 
oriented.  It is noted, however, that upon VA Persian Gulf 
examination in October 2004 that the Veteran continued to 
report memory loss and errors, particularly with dates and 
numbers.  Neurological examination was negative.  

Thus, in the interest of due process and fairness, the Board 
is of the opinion that the Veteran should be afforded a VA 
examination to determine the etiology of any currently 
diagnosed disorder manifested by memory errors/loss found to 
be present.

Prior to obtaining further medical opinion, the AMC/RO should 
associate with the clams file all outstanding pertinent 
medical records.

The actions requested below are consistent with the duties to 
notify and assist imposed by pertinent provisions of the 
VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should contact the Veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his memory error/loss condition on appeal 
or any records that are not currently 
included in the clams file.  With any 
necessary authorization from the Veteran, 
the AMC/RO should attempt to obtain 
copies of pertinent treatment records 
identified by the Veteran that are not 
currently of record.  All efforts to 
obtain these records must be documented 
in the claims file.  If any records 
cannot be obtained, it should be so 
stated, and the Veteran is to be informed 
of any records that could not be 
obtained.  

2.  The Veteran should also be afforded 
the appropriate VA examination to 
determine whether he has a disorder 
manifested by memory errors/loss, and, if 
so, whether such condition is of service 
origin.  

The claims file must be made available to 
and reviewed by the examiner(s) pursuant 
to conduction of the examination(s).  The 
examiner(s) must annotate the examination 
report(s) that the claims file was in 
fact made available for review in 
conjunction with the examination(s) and 
any opinion(s) offered.  All testing 
deemed necessary should be performed.  
All findings should be reported in 
detail.

Following a review of the relevant 
medical records in the claims file, to 
include the Veteran's medical history, 
the clinical evaluation and any tests 
that are deemed necessary, the examiner 
is asked to opine whether there is an 
acquired disorder manifested by memory 
errors/loss, and if so whether it is at 
least as likely as not (50 percent or 
more likelihood) that any disorder 
manifested by memory errors/loss that may 
be present is causally related to any 
incident of service.  

If the requested medical opinions cannot 
be provided without resorting to pure 
speculation, it should be so noted.  The 
examiner is also asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

Note:  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  
38 C.F.R. § 3.655 (2009).  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant or the death of an immediate 
family member.  If the Veteran fails to 
report to the scheduled examination, the 
AMC/RO should obtain and associated with 
the claims file a copy or copies of the 
notice or notices of examination sent to 
the appellant by the appropriate VA 
medical facility.  

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the claims for 
service connection.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


